DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 20 November 2020 has been entered. 

Remarks
This action is in response to the applicant’s response filed 11 November 2020, which is in response to the USPTO office action mailed 20 August 2020. Claims 1, 11 and 15 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 1-20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-8, 10-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 20130290305 A1 (hereinafter “Feng”) in view of Patten et al., US 20160179962 A1 (hereinafter “Patten”) in further view of Mani et al., US 20180316655 A1 (hereinafter “Mani”).

Claim 1: Feng teaches an information processing apparatus communicably connected with a server through a first network, the apparatus comprising (Feng, [Fig. 2], [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks): 
a memory configured to store report policy information for determining filtering processing to be applied to data to be transmitted to the server (Feng, [0029] note The application infrastructures include an information database and application gateways. Data filtering and distribution are realized in application gateways. In the method of data filtering, it is required to query the information database for the decision of filtering rules),
the report policy information associating, for each one of one or more report policies available for use by the information processing apparatus, information defining a condition for applying filtering processing to the data and information indicating a type of filtering processing to be applied to the data, the information defining the condition for applying filtering processing including a type of the data to be filtered and attribute information of a device that has executed processes that caused generation of the data (Feng, [0031] note a rule deployed by an application is input, where the rule is composed of predicates, and can be deployed by the application according to its service logics. Suppose there is a set of rules deployed by applications in the IOT = [Ri|i=1,2, . . . M], where a predicate is the smallest divisible unit of each rule Ri. For example, an application for temperature control can define the following rule R1, [Table 1] note a rule based on conditions and an attribute (i.e. “devicetype”), [0036] note predicates of the rule are divided into static predicates and dynamic predicates according to sensor device information, where the sensor device information includes data records of static properties of the sensor devices); and
circuitry configured to cause the information processing apparatus to: receive, from each of a plurality of devices through a second network different than the first network, data indicating (1) processes that have been executed by the device and (2) a device, the log data identifying the device (Feng, [Fig. 2] note different sensor network domains, [0041] note data collected by the sensor devices is inputted. The collected data includes IDs of the sensor devices, dynamic property data, and static property data);
specify, from among the received data, data that matches the condition for applying filtering processing of the report policy information (Feng, [0042] note the data is matched in sequence with the static predicates and dynamic predicates of the sub-predicate expression);
apply filtering processing associated with the matched condition for applying filtering processing of the report policy information, to the specified data (Feng, [0042] note the match result is FALSE, the data is discarded; i.e. the examiner interprets discarding data reads on filtering); and
transmit the data to which the filtering processing is applied, to the server through the first network, the server being configured to store the data received from the information processing apparatus (Feng, [0042] note the matched data is sent to the application, [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks; i.e. the examiner interprets the data collected and filtered by the application gateway is sent to an application server).

However, Patten teaches log data indicating a user of the device, the log data identifying the user of the device (Patten, [0045] note IoT connected hub 114 is further operable to aggregate IoT device data from each of the embedded systems in user IoT devices 102 and to pass such IoT device data to ISS service 116 over a wide area network (WAN), such as the Internet… The IoT device data that is passed from IoT connected hub 114 to ISS 116 includes an identifier (ID) of the user associated with user IoT devices 102. In one embodiment, the ID of the user comprises an account ID). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data filtering of Feng with the IoT device data including an identifier (ID) of a user of Pattent according to known methods (i.e. passing IoT device data including an ID of the user). Motivation for doing so is that the user device data is used by a search engine to provide more relevant search results, and/or an improved ranking of search results (Patten, [0026]). 
However, Mani teaches this (Mani, [Fig. 1] note IoT nodes 132, Fog nodes 122 and datacenter 114, [0017] note Fog computing is a distributed approach of cloud implementation that acts as an intermediate layer from local networks (e.g., IoT networks) to the cloud (e.g., centralized and/or shared resources, as will be understood by those skilled in the art). That is, generally, fog computing entails using devices at the network edge to provide application services to the local nodes in the network, in contrast to cloud-based approaches that rely on remote data centers/cloud environments for the services, [0019] note the cloud 110 may comprise general connectivity via the Internet 112, and may contain one or more datacenters 114 with one or more centralized servers 116 or other devices… Within the fog layer 120, various fog devices 122 (e.g., with fog modules, described below) may execute various fog computing resources on network edge devices, as opposed to datacenter/cloud-based servers). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data filtering and distribution of Feng and Patten with the Fog nodes of Mani according to known methods (i.e. filtering data via a fog computing resource that a networks edge and transmitting the filtered data to one or more datacenters via the Internet) to yield predictable results; Fog computing has a number of advantages. By adding the capability to process data closer to where it is created, fog computing seeks to create a network with lower latency, and with less data to upload, it increases the efficiency at which the data can be processed.

Claim 2: Feng, Patten and Mani teach the information processing apparatus of claim 1, wherein the circuitry is further configured to cause the information processing apparatus to:
transmit at least one of: an entity identifier for identifying an entity operating the information processing apparatus; and a device identifier for identifying the information processing apparatus, to the server to request for the report policy information available for use by the information processing apparatus (Feng, [0036] note The sensor device information includes data records of static properties of the sensor devices, such as, device identifier); and
receive, from the server, the report policy information that is associated with the at least one of the entity identifier and the device identifier that is transmitted from the information processing apparatus, wherein the circuitry stores the received report policy information in the memory (Feng, [0031] note a rule deployed by an application is input, where the rule is composed of predicates, and can be deployed by the application according to its service logics, [0036] note The sensor device information includes data records of static properties of the sensor devices, such as, device identifier).

Claim 5: Feng, Patten and Mani teach the information processing apparatus of claim 1, wherein the attribute information of the device includes at least one of: user information identifying a user who has operated the device to execute the processes; and location information indicating a location where the device that has executed the processes is disposed (Feng, [0036] note The sensor device information includes data records of static properties of the sensor devices, such as, device identifier, geographic location, device type, and manufacturer).

Claim 6: Feng, Patten and Mani teach the information processing apparatus of claim 1, wherein the memory further stores data filter policy information specifying, from among the plurality of devices each of which transmits log data, at least one device that the information processing apparatus is configured to store the log data in the memory, wherein the circuitry filters out the log data received from one or more other devices of the plurality of devices other than the at least one device specified with the data filter policy information, to store only the log data of the at least one device specified with the data filter policy information in the memory, and wherein the circuitry applies the filtering processing according to the filter policy information to the log data stored in the memory (Feng, [0031] note a rule deployed by an application is input, where the rule is composed of predicates, and can be deployed by the application according to its service logics. Suppose there is a set of rules deployed by applications in the IOT = [Ri|i=1,2, . . . M], where a predicate is the smallest divisible unit of each rule Ri. For example, an application for temperature control can define the following rule R1, [Table 1] note a rule based on conditions and an attribute (i.e. “devicetype”), [0036] note predicates of the rule are divided into static predicates and dynamic predicates according to sensor device information, where the sensor device information includes data records of static properties of the sensor devices).

Claim 7: Feng, Patten and Mani teach the information processing apparatus of claim 6, wherein the circuitry receives the report policy information and the data filter policy information, from the server through the first network (Feng, [0031] note a rule deployed by an application is input, where the rule is composed of predicates, and can be deployed by the application according to its service logics, [Fig. 2], [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks).

Claim 8: Feng, Patten and Mani teach the information processing apparatus of claim 1, further comprising: an interface communicably connected with an interface of one device of the plurality of devices, the one device including a communication interface to communicate with the server via the first network, wherein the circuitry communicates with the server through the first network via the one device including the communication interface (Feng, [Fig. 2], [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks).

Claim 10: Feng, Patten and Mani teach the information processing apparatus of claim 1, wherein the filtering processing, indicated by the information indicating the type of filtering processing, is selected from:
encrypting the log data to be transmitted; deleting the log data from the memory; deleting the log data to be transmitted; and replacing log of images in the log data with storage location information indicating a location where the image is stored (Feng, [0042] note If the match result is FALSE, the data is discarded).

Claim 11: Feng teaches an information processing system comprising: a server, disposed on a first network, configured to collect log data from a plurality of information processing apparatuses; and an information processing apparatus, disposed on a second network different than the first network, configured to transmit data to the server, the information processing apparatus comprising (Feng, [Fig. 2], [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks):
a memory configured to store report policy information for determining filtering processing to be applied to the data to be transmitted to the server (Feng, [0029] note The application infrastructures include an information database and application gateways. Data filtering and distribution are realized in application gateways. In the method of data filtering, it is required to query the information database for the decision of filtering rules),
the report policy information associating, for each one of one or more report policies available for use by the information processing apparatus, information defining a condition for applying filtering processing to the data and information indicating a type of filtering processing to be applied to the data, the information defining the condition for applying filtering processing including a type of the data to be filtered and attribute information of a device that has executed processes that caused generation of the data (Feng, [0031] note a rule deployed by an application is input, where the rule is composed of predicates, and can be deployed by the application according to its service logics. Suppose there is a set of rules deployed by applications in the IOT = [Ri|i=1,2, . . . M], where a predicate is the smallest divisible unit of each rule Ri. For example, an application for temperature control can define the following rule R1, [Table 1] note a rule based on conditions and an attribute (i.e. “devicetype”), [0036] note predicates of the rule are divided into static predicates and dynamic predicates according to sensor device information, where the sensor device information includes data records of static properties of the sensor devices); and
(Feng, [Fig. 2] note different sensor network domains, [0041] note data collected by the sensor devices is inputted. The collected data includes IDs of the sensor devices, dynamic property data, and static property data);
specify, from among the received data, data that matches the condition for applying filtering processing of the report policy information (Feng, [0042] note the data is matched in sequence with the static predicates and dynamic predicates of the sub-predicate expression);
apply filtering processing associated with the matched condition for applying filtering processing of the report policy information, to the specified data (Feng, [0042] note the match result is FALSE, the data is discarded; i.e. the examiner interprets discarding data reads on filtering); and
transmit the data to which the filtering processing is applied, to the server through the first network, the server being configured to store the data received from the information processing apparatus (Feng, [0042] note the matched data is sent to the application, [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks; i.e. the examiner interprets the data collected and filtered by the application gateway is sent to an application server).
Feng does not explicitly teach log data indicating a user of the device, the log data identifying the user of the device; and the plurality of devices and the information processing apparatus being on the second network.
However, Patten teaches log data indicating a user of the device, the log data identifying the user of the device (Patten, [0045] note IoT connected hub 114 is further operable to aggregate IoT device data from each of the embedded systems in user IoT devices 102 and to pass such IoT device data to ISS service 116 over a wide area network (WAN), such as the Internet… The IoT device data that is passed from IoT connected hub 114 to ISS 116 includes an identifier (ID) of the user associated with user IoT devices 102. In one embodiment, the ID of the user comprises an account ID). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data filtering of Feng with the IoT device data including an identifier (ID) of a user of Pattent according to known methods (i.e. passing IoT device data including an ID of the user). Motivation for doing so is that the user device data is used by a search engine to provide more relevant search results, and/or an improved ranking of search results (Patten, [0026]). 
However, Mani teaches this (Mani, [Fig. 1] note IoT nodes 132, Fog nodes 122 and datacenter 114, [0017] note Fog computing is a distributed approach of cloud implementation that acts as an intermediate layer from local networks (e.g., IoT networks) to the cloud (e.g., centralized and/or shared resources, as will be understood by those skilled in the art). That is, generally, fog computing entails using devices at the network edge to provide application services to the local nodes in the network, in contrast to cloud-based approaches that rely on remote data centers/cloud environments for the services, [0019] note the cloud 110 may comprise general connectivity via the Internet 112, and may contain one or more datacenters 114 with one or more centralized servers 116 or other devices… Within the fog layer 120, various fog devices 122 (e.g., with fog modules, described below) may execute various fog computing resources on network edge devices, as opposed to datacenter/cloud-based servers). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data filtering and distribution of Feng and Patten with the Fog nodes of Mani according to known methods (i.e. filtering data via a fog computing resource that a networks edge and transmitting the filtered data to one or more datacenters via the Internet) to yield predictable results; Fog computing has a number of advantages. By adding the capability to process data closer to where it 

Claim 12: Feng, Patten and Mani teach the information processing apparatus of claim 11, wherein the server is configured to store, for each one of the plurality of information processing apparatuses, report policy information that is previously generated for the information processing apparatus, in association with identification information, the identification information identifying at least one of an entity operating the information processing apparatus and the information processing apparatus itself (Feng, [0036] note The sensor device information includes data records of static properties of the sensor devices, such as, device identifier), and
in response to reception of the identification information from the information processing apparatus, the server is further configured to transmit the report policy information associated with the received identification information to the information processing apparatus that transmits the identification information (Feng, [0031] note a rule deployed by an application is input, where the rule is composed of predicates, and can be deployed by the application according to its service logics, [0036] note The sensor device information includes data records of static properties of the sensor devices, such as, device identifier).

Claim 14: Feng, Patten and Mani teach the information processing system of claim 11, wherein the server is configured to transmit report data that is generated based on the log data that is received from the plurality of information processing apparatuses, to a client device operated by a user (Patten, [0076] note each information resource about which information is displayed in GUI 600 may advantageously be recommended based on IoT device data obtained from one or more devices owned or otherwise associated with a user).

Claim 15: Feng teaches an information processing method, performed by an information processing apparatus communicably connected with a server through a first network, the method comprising (Feng, [Fig. 2], [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks):
storing, in a memory of the information processing apparatus, report policy information for determining filtering processing to be applied to data to be transmitted to the server (Feng, [0029] note The application infrastructures include an information database and application gateways. Data filtering and distribution are realized in application gateways. In the method of data filtering, it is required to query the information database for the decision of filtering rules),
the report policy information associating, for each one of one or more report policies available for use by the information processing apparatus, information defining a condition for applying filtering processing to the data and information indicating a type of filtering processing to be applied to the data, the information defining the condition for applying filtering processing including a type of the data to be filtered and attribute information of a device that has executed processes that caused generation of the data (Feng, [0031] note a rule deployed by an application is input, where the rule is composed of predicates, and can be deployed by the application according to its service logics. Suppose there is a set of rules deployed by applications in the IOT = [Ri|i=1,2, . . . M], where a predicate is the smallest divisible unit of each rule Ri. For example, an application for temperature control can define the following rule R1, [Table 1] note a rule based on conditions and an attribute (i.e. “devicetype”), [0036] note predicates of the rule are divided into static predicates and dynamic predicates according to sensor device information, where the sensor device information includes data records of static properties of the sensor devices); 
(Feng, [Fig. 2] note different sensor network domains, [0041] note data collected by the sensor devices is inputted. The collected data includes IDs of the sensor devices, dynamic property data, and static property data);
specifying, from among the received data, data that matches the condition for applying filtering processing of the report policy information (Feng, [0042] note the data is matched in sequence with the static predicates and dynamic predicates of the sub-predicate expression);
applying filtering processing associated with the matched condition for applying filtering processing of the report policy information, to the specified data (Feng, [0042] note the match result is FALSE, the data is discarded; i.e. the examiner interprets discarding data reads on filtering); and
transmitting the data to which the filtering processing is applied, to the server through the first network to cause the server to store the data received from the information processing apparatus (Feng, [0042] note the matched data is sent to the application, [0004] note In the IOT, application gateways for data aggregation and distribution are located between application servers and underlying sensor networks; i.e. the examiner interprets the data collected and filtered by the application gateway is sent to an application server).
Feng does not explicitly teach log data indicating a user of the device, the log data identifying the user of the device; and the plurality of devices and the information processing apparatus being on the second network.
However, Patten teaches log data indicating a user of the device, the log data identifying the user of the device (Patten, [0045] note IoT connected hub 114 is further operable to aggregate IoT device data from each of the embedded systems in user IoT devices 102 and to pass such IoT device data to ISS service 116 over a wide area network (WAN), such as the Internet… The IoT device data that is passed from IoT connected hub 114 to ISS 116 includes an identifier (ID) of the user associated with user IoT devices 102. In one embodiment, the ID of the user comprises an account ID). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data filtering of Feng with the IoT device data including an identifier (ID) of a user of Pattent according to known methods (i.e. passing IoT device data including an ID of the user). Motivation for doing so is that the user device data is used by a search engine to provide more relevant search results, and/or an improved ranking of search results (Patten, [0026]). 
However, Mani teaches this (Mani, [Fig. 1] note IoT nodes 132, Fog nodes 122 and datacenter 114, [0017] note Fog computing is a distributed approach of cloud implementation that acts as an intermediate layer from local networks (e.g., IoT networks) to the cloud (e.g., centralized and/or shared resources, as will be understood by those skilled in the art). That is, generally, fog computing entails using devices at the network edge to provide application services to the local nodes in the network, in contrast to cloud-based approaches that rely on remote data centers/cloud environments for the services, [0019] note the cloud 110 may comprise general connectivity via the Internet 112, and may contain one or more datacenters 114 with one or more centralized servers 116 or other devices… Within the fog layer 120, various fog devices 122 (e.g., with fog modules, described below) may execute various fog computing resources on network edge devices, as opposed to datacenter/cloud-based servers). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the data filtering and distribution of Feng and Patten with the Fog nodes of Mani according to known methods (i.e. filtering data via a fog computing resource that a networks edge and transmitting the filtered data to one or more datacenters via the Internet) to yield predictable results; Fog computing has a number of advantages. By adding the capability to process data closer to where it 

Claim 16: Feng, Nesystadt and Mani teach the information processing apparatus of claim 1, wherein the information processing apparatus is an image forming apparatus (Mani, [0031] note various devices 310 (e.g., user devices, end devices, personal computers, client devices, printers, cameras, sensors; i.e. the examiner interprets the Fog computing resources process images from, e.g., printers and cameras, which reads on the BRI of an image forming apparatus).

Claim 17: Feng, Nesystadt and Mani teach the information processing apparatus of claim 1, wherein the second network is a local area network (LAN) (Mani, [0017] note Fog computing is a distributed approach of cloud implementation that acts as an intermediate layer from local networks (e.g., IoT networks) to the cloud, [0014] note local area networks (LANs)).

Claim 19: Feng, Nesystadt and Mani teach the information processing system of claim 11, wherein the information processing apparatus is an image forming apparatus (Mani, [0031] note various devices 310 (e.g., user devices, end devices, personal computers, client devices, printers, cameras, sensors; i.e. the examiner interprets the Fog computing resources process images from, e.g., printers and cameras, which reads on the BRI of an image forming apparatus).

Claim 20: Feng, Nesystadt and Mani teach the information processing system of claim 11, wherein the second network is a local area network (LAN) (Mani, [0017] note Fog computing is a distributed approach of cloud implementation that acts as an intermediate layer from local networks (e.g., IoT networks) to the cloud, [0014] note local area networks (LANs)).

Claims 3, 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, Patten and Mani in further view of Nagarkar, US 20180337958 A1 (hereinafter “Nagarkar”).

Claim 3: Feng, Patten and Mani do not explicitly teach the information processing apparatus of claim 2, wherein the one or more report policies of the report policy information that is received from the server includes at least one report policy that is set by a user of the entity so as to be specific to the entity, the setting operation including at least one of generating a new report policy, selecting a report policy that is previously prepared, and modifying the report policy that is previously prepared.
However, Nagarkar teaches this (Nagarkar, [0027] note a routing platform implements the access control via firewall operations and/or Internet of Things (IoT) device management, [0062] note the administrators can review the tags and/or policies stored in the network data store 109 and add or update criteria data that provides relevant criteria wherein the tag and/or policies are most appropriate, [0025] note the terms "user," "subscriber," "consumer," "administrator," and the like are employed interchangeably throughout the subject specification).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the rules of Feng, Patten and Mani with the user defined policies of Nagarkar according to known methods (i.e. allowing a user to define or update rules). Motivation for doing so is that a user may add or update criteria data that provides relevant criteria (Nagarkar, [0062]). 

Claim 4: Feng, Patten and Mani do not explicitly teach the information processing apparatus of claim 1, wherein the one or more report policies of the report policy information that is received from the server includes at least one report policy having contents being updated by a client device operated 
However, Nagarkar teaches this (Nagarkar, [0027] note a routing platform implements the access control via firewall operations and/or Internet of Things (IoT) device management, [0062] note the administrators can review the tags and/or policies stored in the network data store 109 and add or update criteria data that provides relevant criteria wherein the tag and/or policies are most appropriate, [0025] note the terms "user," "subscriber," "consumer," "administrator," and the like are employed interchangeably throughout the subject specification).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the rules of Feng, Patten and Mani with the user defined policies of Nagarkar according to known methods (i.e. allowing a user to define or update rules). Motivation for doing so is that a user may add or update criteria data that provides relevant criteria (Nagarkar, [0062]). 

Claim 9: Feng, Patten and Mani do not explicitly teach the information processing apparatus of claim 8, wherein the circuitry is an extension board that is incorporated in the one device including the communication interface.
However, Nagarkar teaches this (Nagarkar, [Fig. 9] note interface component 202, IoT hub component 110 and power strip 906, [0066] note an example system 900 that controls a power strip coupled to a routing platform, [0067] note the power strip 906 can comprise an extension block, power board, power bar, plug board, trailing gang, trailing socket, etc. that is coupled to a power source (e.g., electrical outlet) and/or comprises a power source (e.g., battery, solar panel, etc.). The power strip 906 can be coupled to the routing platform 102 via a wired and/or wireless link).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the sensor network of Feng, Patten and Mani with the extension block of (Nagarkar, [0062]). 

Claim 13: Feng, Patten and Mani do not explicitly teach the information processing system of claim 12, wherein the server is configured to transmit a policy configuration screen to a client device operated by a user of the entity, the policy configuration screen being configured to allow the user of the entity to set a report policy specific to the entity, the setting operation including generating a new report policy to be added to the report policy information, selecting a report policy that is previously prepared, and modifying the report policy that is previously prepared.
However, Nagarkar teaches this (Nagarkar, [0027] note a routing platform implements the access control via firewall operations and/or Internet of Things (IoT) device management, [0062] note the administrators can review the tags and/or policies stored in the network data store 109 and add or update criteria data that provides relevant criteria wherein the tag and/or policies are most appropriate, [0025] note the terms "user," "subscriber," "consumer," "administrator," and the like are employed interchangeably throughout the subject specification).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the rules of Feng, Patten and Mani with the user defined policies of Nagarkar according to known methods (i.e. allowing a user to define or update rules). Motivation for doing so is that a user may add or update criteria data that provides relevant criteria (Nagarkar, [0062]). 
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, Patten and Mani in further view of Ghosh et al., US 20170195136 A1 (hereinafter “Ghosh”). 

Claim 18: Feng, Patten and Mani do not explicitly teach the information processing apparatus of claim 1, wherein the report policy information includes priorities associated with the report policies, respectively.
	However, Ghosh teaches this (Ghosh, [Fig. 1], [0007] note initiating the new communication session comprises: finalizing an IoT Gateway (IoTGW) for IoT network of the IoT device based on comparison of a set of gateway parameters with associated thresholds within a set of IoTGW thresholds… determining priority, criticality, and resource requirement of the destination IoT device for the communication request based on a purpose of the communication request, [0134] note If critical communication L1 request Then Initiate allocation of suitable bearer (GBR bearer if Priority = P1, P2, else non-GBR bearer) with indication to preempt any ongoing communication if no resources available on the most stable communication channel). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the filtered data transmission of Feng, Patten and Mani with the communication priority of Ghosh according to known methods (i.e. preempting any ongoing communications if the priority of the filtered data transmission is critical). Motivation for doing so is that this provides multiple connectivity options for critical or priority communication during abnormal conditions (Ghosh, [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165